department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend x organization z individuals x dollars dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program the purpose is to provide grants to z x expects to award to scholarship per year in the amount of x made payable in most cases to a qualified educational_institution the grants would be specifically for tuition fees books and supplies for the enrollment of the recipient at a college university vocational school or graduate school the number of individual grants awarded and the amount of each individual grant will vary based on current outstanding grants in process and the number of prospective recipients eligible applicants will be z year-round basis by z applicant referrals will be forwarded to x on an ongoing individuals apply by having a recommendation made to the board_of x of x learns of an applicant a board member of x will contact that individual to gather additional information there is no formal or standard application form the board_of x will conduct interviews with the applicants as part of the application process and will gather information from the candidates verbally and through written requests to obtain necessary documentation to support the candidates’ compliance with the scholarship requirements once the board the selection criteria will be a academic performance past and present b financial need c cost of the current program d sources of income available to the applicant e willingness and ability of applicant to work concurrently while enrolled in the education o t program f any other available options for financing or program alternatives and g not be a disqualified_person as defined in sec_4946 of the code scholarships and grants will be awarded by a majority vote of the board members of x selection is made on a nondiscriminatory objective basis based on the aforementioned criteria an applicant will be notified via telephone and with written correspondence of their acceptance and further outlining the requirements to maintain the scholarship the procedures for the confirmation of the terms and conditions of the award are as follows a each recipient will be required to provide the board_of x with regular reports no less than annually specifically detailing the use of funds and progress toward the intended purposes b each recipient will be required to provide the board_of x with his her schedule of classes each academic period and the grades from the prior period c each recipient will be required to prepare and provide the board_of x with a work schedule that will detail the balance of his her work and class schedules d each recipient will be required to prepare and provide the board_of x with a personal financial budget e each recipient will submit a final report to the board_of x upon conclusion of the scholarship summarizing the accomplishments with respect to the grant award and an accounting of all funds received where possible x will pay scholarship funds directly to the educational_institution such arrangement will include an agreement with the educational_institution that the funds defray the recipient’s expenses or be paid to the recipient only if the individual is enrolled at such educational_organization and his her standing is consistent with the purpose of the grant if x suspects that its grant funds have not been used for the grant purpose x will investigate the use of the grant funds and will withhold any additional grant funds to the particular individual and or cease direct payment to the educational_institution on the individual’s behalf upon such suspicion x shall request an immediate reporting by the grant recipient accounting for all grand funds and accomplishments in furtherance of the grant purpose x must determine whether the individual’s grant shall be terminated or reinstated where x finds evidence that grant funds were not used by the individual for the intended purpose x will seek to recover such funds and cease funding the particular individual x will retain all records pertaining to all grants to individuals as described above such records shall contain all information x secured to evaluate the qualification of potential recipients identification of grant recipients specification of the amount and purpose of each grant and the annual reporting which x obtains from each recipient sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term ‘taxable expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g d o sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
